Title: From Abigail Smith Adams to John Adams, 24 October 1816
From: Adams, Abigail Smith
To: Adams, John


				
					Dear John,
					Quincy october 24th 1816
				
				I am not conscious that I have been deficient in a return to all the Letters you have written to me, and I now acknowledge your last, july 31styou have had a long vacation—I hope it has not all been Spent in amusement, and dissipation—you knew I used to wish you back to your School; when the vacation was only a fortnight. you sometimes used to think hard of it. you will not think so, when you know the value of Time, and the shortness brevity of Life. From ten to 50, which is the period best suited for improvement, and for retaining what is acquired, is but a short Space to obtain knowledge, in any of the , sciences; Languages and or Literature. of these forty years—calculate, as you are a good arithmatician, how much of it, must be  in Sleep, in Nourishment of the Boddy—and necessary relaxation—then Say what proportion remains for close application?I have been young, but now am old, and look back with regret, that So much of my valuable Time has been spent in vain. I think now that I might have done much more Service in the world, and acquired more Substantial knowledge.with Years, & old Age, the little which can be acquired, soon vanishes—it is necessary that all the good we can do, and all the knowledge we can obtain, should be applied for the benifit of those who are to succeed us. No man liveth for himself.“Man like the gen’rous vine, supported livesThe Strength he gains is from the embrace he gives”Let your Reputation be unspotted and your Character unblemishd, that it may descend with credit to yourself to futurity.your Grandfather has requested me to inclose to you Some translations which he has made from Terence—be sure he has sifted the wheat from the chaff. I do not profess to be a classick scholar, but he is no favorite of mine.In one of your Letters, you assure me that far from forgetting your American Friends; they become nearer to you. if so I presume it will please you to learn something respecting themYour cousin Thomas Adams is grown a great Boy, and old enough to go to a Mans School—Hull is a fine Boy, but a great Rogue—John Quincy, a black Eyed easy, good humourd fellow—Abbe and Elizabeth pretty Girls.——But the most active eager, sprightly, little thing of all, is my great Grand daughter Caroline Elizabeth de wint.—She has the complexion of her Grandmother Smith, fine blew Eyes & rosy cheeks. She is at present very Beautifull and was quite our pet, while with us.—mr & mrs de wint and Family left us last week, and miss H welch, who is an apendage to them, remaind only a few days after, and then went cousin Susan who is the Life of the Family, to make a visit to her Hingham Friends so that Grand Father, and cousin Louissa are all who are left. She you know is a Great Talker. if it were not for our Books, which we can yet read; and our pens, we should find some heavey hours in these long Evening’s—I have engaged in reading La Harpes correspondence with the Emperor of Russia, & with Count Schowalow, & that in French, in which I succeed pretty well.The season has been the most remarkable I ever knew, Indian corn universally cut off, the whole Summer so cold, that with the exception of a few days we have kept fires. Potatoes have grown in abundance and must be used in place of Bread for the whole country has Shared in this Calamity mr Tennant upon the Farm planted 45 acres of Grain. the Rye & Barley were productive, the corn will answer only for the cattle—fruit blasted. we are blessed with health, and I do not think any persons will suffer for lack of Bread—can England say as much?Thus my dear John I have brought you back to your own relatives & fireside, where too see your smiling countanance again, and those of your Parents & Brothers would Cheer the Heart, and Renovate the Frame of Your / affectionate GM
				
					Abigal Adams
				
				
			